Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 and 19 are pending in the application. Claims 1-8 and 19 remain withdrawn. Claims 9-16 are under examination.

The following rejections are either newly applied, as necessitated by amendment, or are reiterated. They constitute the complete set being presently applied to the instant Application. Response to Applicant’s arguments follow. This action is FINAL.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.


Nucleotide and/or Amino Acid Sequence Disclosures
Each recitation of a nucleic acid sequence must be followed by a proper identifier (SEQ ID NO). For example, the amended first paragraph of page 16 of the specification has listed sequences but no proper sequence identifier (Specification, 03/22/2021). Although these sequences may have a 

New Grounds of Rejection: Necessitated by Amendment
Claim Rejections - 35 USC § 101
Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of providing information on prediction or diagnosis of risk of metabolic syndrome or metabolic syndrome-related diseases by amplifying DNA of bacterial species, obtaining a ratio, comparing the ration, and determining the occurrence or risk of disease. However, the relationship between the ratio of amplified Peptococcus and Granulicatella and prediction or risk of a metabolic disease is a law of nature (natural correlation), as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, obtaining a ratio and comparing the ratio to a control sample are abstract ideas because they can occur entirely within the mind. The “determining occurrence” is also an abstract idea because evaluation of a ratio is an abstract idea that can occur entirely within the mind. Regarding claims 13 and 15, the recitation of “performing absolute quantitative analysis” and “performing relative quantitative analysis” are abstract ideas because the evaluation is a calculation and can occur entirely within the mind. 


The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  
In the instant situation, the recitation of a metabolic syndrome-related disease does not contribute sufficiently more than the judicial exception because it merely informs the practitioner on whom the method is to be practiced (claim 9). Additionally, the requirement of an oral sample does not add significantly more to the claim because it is a mere data gathering step that informs the practitioner on what type of sample the methods are practiced (claim 9). The recitation of a ratio being lower than that of the normal control is an abstract idea, and it is a mathematical representation of the natural correlation (claim 9. The limitations of amplifying genomic DNA of Peptococcus and Granulicatella and obtaining a ratio of an amplification product are mere data 
Regarding claim 10, the limitation of the microorganisms contain Nesseria spp is still directed towards the natural correlation—the relationship between microbes and providing information on prediction or diagnosis of a metabolic syndrome or disease.
Regarding claim 11, reacting microbial genomic DNA with a primer and amplifying the reaction product is a mere data gathering step and is also well-understood, routine, and conventional, as MPEP 2106.05(d)(II) states that amplifying and sequencing nucleic acid sequences and using PCR to amplify are well-understood, routine, and conventional. Regarding claim 14, real time PCR to amplify DNA is well-understood, routine, and conventional.
Regarding claim 12, the composition of the sample (e.g. oral saliva) merely informs the practitioner on what type of patient sample the methods are practiced. The claims are still directed towards a natural correlation between the oral microorganisms and metabolic or metabolic-related disease. 
Regarding claims 13 and 15, the recitation of values of a ratio does not significantly more, as the values merely informs the practitioner on whom the method is to be practiced, and the acquisition of the absolute quantitative value ratio and relative quantitative value ratio are mere data gathering, using an abstract idea.  
Regarding claim 16, high-throughput sequencing to amplify DNA is mere data gathering and well-understood, routine, and conventional (MPEP 2106.05(d)(II)).
Therefore, the claims do not contain additional elements that add significantly more, as they are directed to judicial exceptions themselves.
Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element 
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     
	

Claim Rejections - 35 USC § 103
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Kumar et al. (2012) J Clin Periodontol. 39(5):1-15) in view of Daubert (Daubert et al. (2015) J Periodontol 86(3):pp.1). 
Kumar teaches that peri-implant disesase is associated with higher levels of Peptococcus compared to both healthy implants and periodontis (Abstract; page 6, last para; Fig. 3A-B). Kumar also teaches that healthy implants demonstrated lower levels of Granulicatella (Fig. 3C) than teeth. Kumar teaches that oral samples were collected from the pockets, sulci or peri-implant crevice or from the mesial suci of the teeth or from subgingival plaque for the subjects (page 3, “Sample collection and DNA isolation). Kumar also teaches that the samples were amplified via 22 cycles and the V1-V3 and V7-V9 regions were sequenced (page 3, pyrosequencing). Under the broadest reasonable interpretation, Kumar also necessarily teaches obtaining a ratio of the amplification product for Peptococcus and Granulicatella and comparing that amount with a control sample as shown in Figure 3, which compares the different disease states and controls for the bacterial genera. Under the broadest reasonable interpretation, the ratio of an amplification product amount of Peptococcus spp and Granulicatella spp. does not have to be a ratio of the two genera with each other. Under the broadest reasonable interpretation, as the method is directed towards “providing information on prediction of risk”, and the claim recites 
Therefore, a person of ordinary skill in the art would have recognized that the abundances of Peptococcus and Granulicatella can determine the risk level when the ratio of the subject is lower than that of the normal control. For example, when Peptococcus is lower than that of the control, a person of ordinary skill in the art would recognize a reduced or negligible risk for peri-implantitis because Kumar teaches that Peptococcus is more abundant in peri-implantis compared to healthy implants (Fig. 3A). A person of ordinary skill in the art would also recognize that a ratio of Peptococcus and Granulicatella would provide information on both the disease, peri-implantitis, (Peptococcus) and healthy status, healthy teeth, (Granulicatella) (Figure 3).
	However, Kumar does not teach that the metabolic syndrome-related disease is obesity, hypertension, diabetes, insulin resistance syndrome, hyperlipidemia, cardiovascular disease, inflammatory bowel disease, atopic disease and allergic disease. 
	Daubert teaches that periodontal and diabetes status of a patient may be useful for predicting implant outcomes (Abstract). Daubert also teaches that peri-implantitis is associated with diabetes at the time of placement and with periodontal status at time of follow up (Abstract).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kumar (association of Peptococcus and Granulicatella with peri-implantitits) by Daubert (diabetes) to provide information on prediction of risk of diabetes with Peptococcus and Granulicatella because Daubert teaches that diabetes status may predict implant outcomes and peri-implantitis is associated with diabetes (Abstract). 

	Regarding claim 11, Kumar states “a single step PCR with broad-range universal primers and 22 cycles of amplification was used to amplify the 16S rRNA genes as well as to introduce adaptor sequences and sample-specific bar-code oligonucleotide tags into the DNA” (page 3, Pyrosequencing). Therefore, Kumar teaches reacting the DNA of the oral sample of a subject with a primer specific to the microorganism and amplifying the reaction product. Under the broadest reasonable interpretation, a primer specific to the microorganism includes any primer that would bind or amplify the DNA of that microorganism. Therefore, Figure 3 necessarily shows that the primers were specific, as Granulicatella and Peptococcus were detected.

	Regarding claim 10, Kumar teaches the amplification of Neisseria. Kumar also teaches that Neiseria was less abundant on healthy implants compared to teeth (page 5, first para; Fig. 3C).
	
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Kumar et al. (2012) J Clin Periodontol. 39(5):1-15) in view of Daubert (Daubert et al. (2015) J Periodontol 86(3):pp.1), further in view of Golden State Dentistry (2015). 
Kumar in view of Daubert is set forth above, as applied to claims 9-11.
However, Kumar in view of Daubert does not teach that the sample is oral calculus.
	Golden State Dentistry teaches that there is a groove between the gum and tooth called the sulcus. Golden State Dentistry also teaches that when calculus is left on the tooth, microorganisms irritate and inflame the gums, which can lead to deeper sulcus or pockets, allowing more calculus to collect.
.


Response to Arguments
Drawings
The objection to the drawings has been withdrawn in view of the applicant’s preliminary amendment on January 10, 2019 containing language indicating that the patent contained drawings executed in color.

35 U.S.C. 112
The rejection under 35 U.S.C. 112 has been withdrawn, as the applicant cancelled claim 18.

35 U.S.C. 101
Applicant's arguments filed on 3/22/2021 have been fully considered but they are not persuasive. The applicant states that the present invention has discovered the relationship between Peptococcus and Granulicatella and metabolic disease or related disease not taught or suggested by the conventional arts. The examiner finds this argument to be unpersuasive because .

35 U.S.C. 102 or 103
	The applicant amended claims to include the limitations of a specific disease selected from obesity, hypertension, diabetes, insulin resistance syndrome, hyperlipidemia, cardiovascular disease, inflammatory bowel disease, atopic disease and allergic disease. The applicant also asserts that a relationship between Peptococcus or Granulicatella are not taught or suggested by the art or record. However, this argument is not persuasive, and a 103 rejection is set forth above, which was necessitated by amendment.

Conclusion
Claims 9-16 are rejected.
Claims 1-8 and 19 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634